Citation Nr: 1756509	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO. 16-55 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a lung condition to include as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to March 1953. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office Center (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Bilateral Hearing Loss and Tinnitus

The Veteran asserts that his bilateral hearing loss and tinnitus are a result of noise exposure during service. Specifically, he submits that during active service he was exposed to acoustic trauma as a gunner on his ship firing weapons such a five-inch guns and 40-millimeter guns. He has reported hearing loss and tinnitus issues that onset over 20 years ago. 

At an October 2016 VA examination, the Veteran was diagnosed with bilateral hearing loss as well as tinnitus associated with the bilateral hearing loss. However, the examiner found that because the Veteran had normal hearing noted in his service treatment records and no reports of hearing loss or tinnitus during service, it was therefore less likely than not that bilateral hearing loss was related to active service. Here, the Board finds that the examiner essentially concluded the Veteran's hearing loss was not related to his military service because his hearing acuity was within normal limits at separation. However, the United States Court of Appeals for Veterans Claims (Court) has specifically held that a Veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity. Hensley v. Brown, 5 Vet. App. 155 (1993). Thus, the October 2016 VA examination is inadequate.

Additionally, as the examiner has reported that tinnitus is associated with the Veteran's bilateral hearing loss, the Board finds that this issue is intertwined with the bilateral hearing loss claim, and therefore must be remanded as well. 

Lung Condition

The Veteran asserts that he has a lung condition that is due to exposure to asbestos during service. 

A review of the Veteran's service treatment records shows no reports or treatments for a lung condition. An October 2016 VA examination report shows that the examiner did not find any diagnosable lung condition. However, the Board notes that August 2014 and September 2014 VA treatment CT scans indicated that the Veteran had a lung nodule. The Board finds that another examination considering the lung nodule must be provided to the Veteran as the previous VA examination report did not consider these findings.

Additionally, the Veteran has claimed that he was exposed to asbestos during service. Despite the Veteran's assertions regarding his exposure to asbestos, development has not been completed to determine whether the Veteran's job duties actually required him to handle asbestos or whether he was otherwise exposed to asbestos during service. VA Manual M21-1 provides that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. For many asbestos related diseases the latency period varies from ten to forty-five or more years between first exposure and development of disease. Id. at IV.ii.2.C.9.d.

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1. Schedule the Veteran for a VA audiology examination, at the Panama City Beach or Panama City VA facilities if possible, to assess the current nature and etiology of his bilateral hearing loss and tinnitus. The electronic claims file must be made available to the examiner for review. All indicated tests and studies should be performed, including audiometric testing, and all findings should be set forth in detail. The examiner must consider the Veteran's account of when he first noticed bilateral hearing loss and tinnitus. The examiner is asked to address the following with a complete rationale for any opinion provided:

A) Is it at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss began in or is related to service, to include excessive noise exposure during service? The examiner is reminded that normal hearing at separation is not, in and of itself, sufficient rationale to conclude that any current hearing loss is not related to in-service noise exposure.

B) Is it at least as likely as not (50 percent probability or greater) that any current tinnitus began in or is related to service, to include excessive noise exposure during service? The examiner is reminded that normal hearing at separation is not, in and of itself, sufficient rationale to conclude that any current tinnitus is not related to in-service noise exposure.

2. Take appropriate action to develop evidence of whether the Veteran was exposed to asbestos during service, to specifically include seeking information as to whether his job duties involved working with or near asbestos. Such development should include a determination regarding the extent to which his duties would have exposed him to asbestos.
      
 Information regarding the use of asbestos on the ships on which the Veteran served should be obtained. In particular, the AOJ should contact the Department of the Navy Medical Liaison Office and request verification of the Veteran's alleged in-service exposure to asbestos. The AOJ must enclose a copy of the Board's remand and a copy of the Veteran's service personnel records. The AOJ must request that the Liaison Office verify the alleged sources of exposure and indicate whether it was likely that the Veteran was exposed to asbestos on the course of his assigned duties.
 
 3. After obtaining all outstanding records and attempting to verify the Veteran's reports of in-service exposure to asbestos, schedule the Veteran for a VA examination, at the Panama City Beach or Panama City VA facilities, if possible, to determine the nature and etiology of any lung condition found to be present, to include his lung nodule. The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted. In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.
 
 The examiner should identify and assign diagnoses for any lung conditions found to be present, to include the noted lung nodule. For each such diagnosed disability, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that any lung disorder began in or is related to service, to include exposure to asbestos.

4. Then readjudicate the claims. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

